Citation Nr: 1439016	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.

(The issues of entitlement to service connection for headaches and asthma, entitlement to increased ratings for a low back disability and residuals of a tonsillectomy, entitlement to a special house adaptation grant, and entitlement to specially adapted housing are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2004, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue was remanded for additional development in March 2005, September 2006, August 2008, and September 2011.

The September 2011 Board decision also granted entitlement to service connection for a right shoulder disability, right and left hip disabilities, and a pelvis disability.  There is no indication of any subsequent Agency of Original Jurisdiction (AOJ) action to implement those decisions and the Veteran has asserted that his compensation award has not been adjusted in accordance with that Board decision.  Those matters are referred to the AOJ for appropriate action.


REMAND

A review of the record reveals that the Veteran's case was returned to the Board as a result of a February 2013 Court memorandum decision involving issues on appeal addressed in a separate decision for which the Veteran has appointed a different representative.  As to the issue listed on the title page, the development requested by the Board in its September 2011 remand order is not shown to have been completed.  The issue remains before the Board, but appellate review at this time is not warranted.
The Veteran has also provided additional statements as to this issue and undated VA Forms 21-4142 are shown to have been received by VA on July 10, 2013.  That evidence has not been addressed by the AOJ.  38 C.F.R. § 20.1304 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Complete all development requested in the September 2011 remand, and any additional development required as a result of evidence subsequently added to the record.  

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

